 In the Matter Of WALKER COUNTY HOSIERY MILLS, EMPLOYERandC. C. SUMMERLIN, ARVEL PENLEY, R. W. WHITE (INDIVIDUALS),PETITIONERSandAMERICAN FEDERATION OF HOSIERY WORKERS,UNIONCaseNo. 10-RD-52SUPPLEMENTAL DECISIONAND DIRECTION OFELECTIONAugust 28, 1950Upon a decertification petition duly filed, a hearing was held onOctober 13, 1949, before Frank E. Hamilton, Jr., hearing officer.On December 19, 1949, the Board issued a Decision and Order in theabove-entitled proceeding, dismissing the petition on the ground thatthe Employer was about to cease doing business and to dissolve itscorporate entity.Thereafter, the Employer and the Petitioners filedmotions for rehearing on the ground that the Employer had resumedoperations and its stockholders had rescinded the resolution to dissolvethe corporation.On January 6, 1950, the Board issued an orderreopening the record and remanding the proceeding to the RegionalDirector for further hearing.Accordingly, a further hearing washeld before Charles M. Paschal, Jr., hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act; the Board has delegated its powers in connection withthis case to the same three-member panel which issued the Decisionand Order herein [Chairman Herzog and Members Houston andMurdock].Upon the entire record in this case, the Board makes these supple-mental findings :1.The Petitioner, representing employees of the Employer, assertsthat the Union is no longer the representative of the employees ofthe Employer, as defined by Section 9 (a) of the amended Act.,The hearing officer denied the Union'smotion to continue the hearing until chargesthen pending in Case No.10-CA-939 had been investigated, but referred to the Board thatpart of the motion relating to subsequent proceedings.As the chargeshave recently beendismissed,however,they no longer present an obstacle to any portion of this proceeding.91 NLRB No. 7.8 WALKER COUNTY HOSIERY MILLS9The Union, a labor organization certified by the Board in 1944 asbargaining representative of the employees involved herein 2 claimsto represent employees of the Employer.2.The record at the reopened hearing shows that the Employer,although it disposed of certain of its knitting machines, never tookthe necessary legal steps to have its corporate charter rescinded.Indeed, in the latter part of November 1949, shortly before our De-cision and Order herein, the Employer began to recall its laid-offemployees, and on November 28, 1949, the shareholders of the cor-poration resolved to rescind the August 2, 1949, resolution to liquidatethe corporation and authorized the corporation's officers to continueoperations.Since that date, the number of employees on the payrollhas steadily increased.At the time of the reopened hearing therewere 239 employees on the payroll as compared to 7 at the time ofthe original hearing.Prior to the cessation'of operations there were330 employees.The instant record, however, indicates that there isno present prospect of increasing the current level of employment.Under these circumstances, we find that a question affecting com-merce exists concerning the representation of employees of theEmployer, within the meaning of Section 9 (c) (1) and Section 2(6) and (7) of the Act.34.We find, in accordance with the stipulation of the parties at theoriginal hearing, that all production and maintenance employees atthe Employer's LaFayette, Georgia, mill, excluding clerical employees,guards, and supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]2As indicated in the Decision and Order herein,the contract between the Employer andthe Union covering the employees involved was terminated in accordance with its termsin July 1949.3We find no merit in the Union's contention that the petition must be dismissed on thegrounds that it is obsolete.As there was no showingby theUnion that the Petitionersin filing the petition contemplated any evasion of the Act or indulged in any subterfuge,we likewise deny the Union'smotion to dismiss the petition on the ground that the Peti-tioners were fronting for the Employer.